Case 1:19-cv-11474-TJS-MJS Document 47 Filed 03/31/21 Page 1 of 3 PageID: 210




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

TRUSTEES OF THE UNITED FOOD &    :                   CIVIL ACTION
COMMERCIAL WORKERS UNION AND     :
PARTICIPATING FOOD INDUSTRY      :
EMPLOYERS TRI-STATE PENSION FUND :
                                 :
     v.                          :
                                 :
LOUIS M. BUFF                    :                   NO. 19-11474

                                     MEMORANDUM

Savage, J.                                                                March 31, 2021

       The United Food & Commercial Workers Union and Participating Food Industry

Employers Tri-State Pension Fund is a trust fund established pursuant to an Agreement

and a Declaration of Trust.      Pursuant to various collective bargaining agreements

between local unions and employers in the retail food industry, it is funded by

contributions by employees. The Fund provides pension benefits to eligible employees

of employers in the retail food industry. As fiduciaries, the trustees have an obligation to

seek repayment of benefits mistakenly paid.

       Virginia M. Buff, now deceased, was a member of the United Food & Commercial

Workers Local 1360 (“Union”). She worked for Pathmark Supermarkets from October 5,

1964 to March 27, 1999. During that time, contributions were made to the Fund on her

behalf.

       On March 27, 1999, upon her retirement, Ms. Buff signed an election form agreeing

to receive all of her benefits as a Single Life Annuity beginning April 1, 1999. Pursuant

to the election, no further benefits would be payable to her after her death.
Case 1:19-cv-11474-TJS-MJS Document 47 Filed 03/31/21 Page 2 of 3 PageID: 211




      Ms. Buff passed away on December 17, 2013. Pursuant to the terms of the Single

Life Annuity and her election, her benefit payments should have ceased at that time.

However, because it received no notice of Ms. Buff’s death, the Fund continued to deposit

benefit payments into her bank account in the amount of $1,300.15 each month from

January, 2014 to December, 2018. The total amount of benefits paid into Ms. Buff’s

account after her death was $78,009.00.

      During a routine check, the Fund sought to confirm that Ms. Buff was alive and

receiving her Social Security benefits. It sent a form to her address for her to complete

and return. Ms. Buff’s son, Louis Buff, completed the reply form as if she were alive and

receiving benefits. Louis did not disclose his mother’s death to the Fund. Because the

Fund noticed that the form had been completed by someone other than the intended

recipient of the benefits, it investigated. It discovered that Ms. Buff had passed away on

December 17, 2013. Upon receipt of the death certificate on December 12, 2018, the

Fund immediately ceased all payments to Ms. Buff’s account.

      The Pension Plan provides that the Fund has the right to recover overpayments.

It provides “the Plan has the right to recover any mistaken payment, overpayment, or any

payment made in error to any individual who is not eligible for that payment

(“overpayment”). Any overpayment creates a lien by agreement, and the Plan, or its

designee, may withhold or offset future benefit payments, sue to recover overpayment,

or use any other lawful remedy to recoup any overpayment.”

      Despite demand, Louis Buff has failed to return the overpaid benefit payments to

the Fund.    The Fund then instituted this action against Louis Buff to recover the

overpayments. The Fund now moves for summary judgment.



                                            2
Case 1:19-cv-11474-TJS-MJS Document 47 Filed 03/31/21 Page 3 of 3 PageID: 212




       There are no disputed material facts. The Fund mistakenly overpaid benefits to

Ms. Buff’s son, Louis Buff, in the amount of $78,009.00. The Fund is entitled to the

overpayment.       Louis Buff has refused to return the benefits. Therefore, because the

plaintiffs are entitled to judgment as a matter of law, the motion for summary judgment

will be granted.




                                             3
